Citation Nr: 0838062	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  97-00 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed bilateral 
knee disorder, to include as secondary to the service-
connected pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active service from October 1967 to February 
1988.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 RO rating 
decision.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge held in January 2003 at the Board in 
Washington, D.C.  A transcript of the proceeding is of 
record.  

The Board remanded the case for further development in May 
2003, April 2004, August 2005 and September 2007.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complains or 
findings referable to an acquired bilateral knee disorder 
during his extensive period of active or service or for many 
years thereafter.  

2.  The currently demonstrated bilateral patellofemoral 
syndrome and genu recurvatum are not shown to be due to an 
injury or other event of the veteran's period of active 
service.  

3.  Neither the patellofemoral syndrome nor the genu 
recurvatum deformity is shown to have been caused or 
aggravated by the service-connected bilateral pes planus.  




CONCLUSION OF LAW

The veteran's bilateral knee disability manifested by 
patellofemoral syndrome and genu recurvatum is not due to 
disease or injury that was incurred in or aggravated by 
active military service; nor is any proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in August 2003, September 2006 and 
November 2007, the veteran was furnished notice of the type 
of evidence needed in order to substantiate the claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, VA 
examinations, the veteran's testimony before the Board, and 
statements submitted by the veteran and his representative in 
support of the claim.  

In addition, the Board notes that this matter has been 
remanded on multiple occasions for additional development, to 
include VA examinations in connection with the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  

Accordingly, further development and further expending of 
VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 
71 Fed. Reg. 52744-52747 (final rule revising § 3.310 to 
conform to the Court's holding in Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc)).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran reports that he has had bilateral 
knee pain since approximately 1969, resulting from parachute 
jumps in the military and general wear and tear on his 
joints.  

The veteran's service records indicate that he sought 
treatment in August 1968 for left knee pain from jumping off 
of a truck.  In October 1968, the veteran also noted 
complaints of pain in his feet, knees and back.  Upon service 
separation, the veteran was noted to have normal lower 
extremities, and the veteran checked "no" to problems with 
trick or locking knees.  

After service, the veteran underwent arthroscopic surgery of 
the right knee in the 1990's.  The veteran was diagnosed with 
MCL strain.  

In order to determine whether the veteran has a bilateral 
knee disability that is the result of his service or a 
service-connected disability, the veteran has been afforded 
VA examinations.  

In September 2003, the veteran was examined in connection 
with his back, feet, and knees.  The examiner indicated that 
the claims file had been reviewed in connection with the 
examination and report.  The veteran's medical history and 
complaints were noted for the record.  

After examination, the veteran was diagnosed with chronic 
right knee medial collateral ligament strain with 
patellofemoral syndrome and left knee patellofemoral 
syndrome.  Regarding whether the knee conditions are related 
to service, the examiner stated that ""[t]here [was] no 
indication anywhere in the service medical record that he had 
ongoing evaluations or treatments for his knees.  Again, [he] 
found evidence of his seeking medical attention in 1968, but 
was unable to find any other reference to his knees, except 
for the negative evaluation on his exit physical in January 
1988.  Therefore, [he was] compelled to state that [he] 
believe[d] it [was] less likely than yes that his current 
knee problems had their onset in service."  

The veteran was again examined by VA in May 2004.  The 
veteran was diagnosed with bilateral patellofemoral syndrome, 
but no opinion was offered regarding a nexus to service or a 
service-connected disability.  

In October 2006, the veteran was again examined by VA.  The 
examiner indicated that the claims file had been reviewed in 
connection with the examination and report.  The examiner 
noted the veteran's medical history to include  his service 
history.  

Here, the examiner indicated that his record was silent 
regarding any referral condition for a bilateral knee issue.  
He noted no encounters, treatments, special services or x-ray 
studies regarding knee complaints.  

After examination, the veteran was diagnosed with bilateral 
knee, genu recurvatum, as predisposing factor for 
patellofemoral joint syndrome.  Regarding a connection to the 
veteran's service, the examiner stated that there was no 
indication of a bilateral knee condition during active duty.  

The examiner then found that the veteran's current bilateral 
knee condition was secondary to his genu recurvatum or 
patellofemoral joint and that there was no evidence to 
suggest that this problem occurred during active duty service 
or within one year of his discharge.  

Finally, the veteran was afforded an additional VA 
examination dated in June 2008.  The examiner indicated that 
the claims file had been reviewed in connection with the 
examination and report.  The veteran's medical history and 
complaints sere noted for the record.  

The VA examiner indicated that the veteran's claims file 
showed no documentation for any treatment for a bilateral 
knee condition in service.  After examining the veteran, the 
veteran was diagnosed with patellofemoral syndrome of both 
knees and genu recurvatum, bilaterally.  

The examiner then stated that "[t]here [was] no 
documentation in the service medical record noting treatment 
for any type of knee condition.  There [was] documentation 
showing the last three physicals the veteran had in the Army, 
specifically his retirement physical, where he [did] not 
complain of any type of knee problem.  There [was] no 
documentation for any treatment for knee condition post-
service.  There [was] no nexus for any service-connected 
disorder.  There [was] no nexus for current knee disorder 
being caused by service connected pes planus.  There [was] no 
documentation that showed chronicity to even correlate any 
nexus.  The current genu recurvatum and patellofemoral 
syndrome [were] not cause by or a result of military service 
or caused or aggravated by his service-connected pes 
planus."  

Here, the Board also notes that the veteran was seen by VA in 
May 2008 in connection with his pes planus.  This examiner 
did not specifically examine the veteran's knees, but did 
find that the veteran's "knee disorder [was] not aggravated 
but not caused by the service-connected pes planus 
deformity."  

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim.  While the veteran is noted to 
have sought treatment early in his military career for knee 
pain, the remainder of his service treatment records do not 
indicate the presence of a knee complaints or findings in 
service.  Nor is there evidence of a chronic knee disability 
within one year of active duty.  

In addition, three VA examiners, that reviewed the veteran's 
claims file and examined the veteran in connection with the 
claim, found that the veteran's current knee conditions were 
likely not the result of his active service, nor were they 
caused or aggravated by his service-connected pes planus.  

Thus, in this case, the Board accords greater probative 
weight to the comments and opinion provided by the previous 
three VA examiners, based as they were on a review of the 
veteran's claims file, a detailed review of pertinent aspects 
of his documented medical history, and a current examination.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)); see also Winsett, 11 Vet. 
App. at 424-25 (it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given); Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

In addition to the medical evidence, the Board has considered 
the veteran's testimony and his written assertions; however, 
none of this evidence provides a basis for allowing the 
claim.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  

As the veteran is not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative (persuasive) 
opinion on a medical matter.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value. 

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 53-56.  Therefore, 
the claim is denied.  



ORDER

Service connection for a bilateral knee disorder, to include 
as secondary to the service connected pes planus, is denied.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


